Case 1:18-cv-00178-MAC-ZJH Document 79 Filed 08/06/20 Page 1 of 3 PageID #: 2042




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS



  PSARA ENERGY, LTD.,                              §
       Plaintiff,                                  §
                                                   §
  versus                                           §
                                                   §
                                                   §
  SPACE SHIPPING, LTD.,      GEDEN                 §
  HOLDINGS, LTD.,        ADVANTAGE                 §        CASE NO. 1:18-CV-00178-MAC
  ARROW SHIPPING, LLC,       GENEL                 §
  DENIZCILIK       NAKLIYATI   A.S.,               §
  ADVANTAGE         TANKERS,   LLC,                §
  ADVANTAGE        HOLDINGS,   LLC,                §
  FORWARD HOLDINGS, LLC, MEHMET                    §
  EMIN KARAMEHMET, GULSUN NAZLI                    §
  KARAMEHMET-WILLIAMS, TUGRUL                      §
  TOKGOZ,                                          §
       Defendants.


       ORDER OVERRULING DEFENDANTS’ OBJECTIONS TO REPORT AND
    RECOMMENDATION AND GRANTING PLAINTIFF’S MOTION TO CONFIRM
    ARBITRATION AWARD, DENYING DEFENDANTS’ MOTION TO DISMISS AND
      ALTERNATIVE MOTION TO HOLD PLAINTIFF IN CONTEMPT, DENYING
     PLAINTIFF’S MOTION TO STRIKE, GRANTING DEFENDANTS’ MOTION TO
       DEEM NOTICE TIMELY, AND STAYING CASE PENDING OUTCOME OF
                         PARALLEL ARBITRATION
           The court referred this case to the Honorable Zack Hawthorn, United States Magistrate

  Judge, for pretrial management. Doc. No. 9. Pending before the court is Defendants Advantage

  Arrow Shipping, LLC, Advantage Start Shipping, LLC, Advantage Tankers, LLC, Advantage

  Holdings, LLC, and Forward Holdings, LLC’s (collectively the “Advantage Defendants”)

  “Motion to Dismiss and Alternate Motion to Hold Plaintiff in Contempt” (Doc. No. 53) and

  “Opposed Motion to Deem Their Notice Regarding Arbitral Award as Timely” (Doc. No. 68).

  Also pending before the court is Plaintiff Psara Energy, Ltd.’s (“Psara”) “Opposed Motion to
Case 1:18-cv-00178-MAC-ZJH Document 79 Filed 08/06/20 Page 2 of 3 PageID #: 2043



  Confirm Arbitration Award” (Doc. No. 57) and “Opposed Motion to Strike” (Doc. No. 63). Judge

  Hawthorn recommends granting Psara’s motion to confirm arbitration award (Doc. No. 57) and

  denying Advantage Defendants’ motion to dismiss and alternate motion to hold plaintiff in

  contempt (Doc. No. 53). Judge Hawthorn also recommends denying Psara’s motion to strike (Doc.

  No. 63) and granting Advantage Defendants’ “Opposed Motion to Deem Their Notice Regarding

  Arbitral Award as Timely” (Doc. No. 68). Finally, Judge Hawthorn recommends that this case be

  stayed pending an award in the parallel arbitration between Psara and Geden and/or Space

  Shipping.

         A party who files timely, written objections to a magistrate judge’s report and

  recommendation is entitled to a de novo determination of those findings or recommendations to

  which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

  “Parties filing objections must specifically identify those findings [to which they object].

  Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

  v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

         Advantage Defendants raise two objections to Judge Hawthorn’s report and

  recommendation, but these objections are largely restatements of arguments raised in their motions

  and responses. See Doc. No. 53, 55, 59, 61, 65, 67.

         After considering Advantage Defendants’ objections, the court finds they are without merit

  and that Judge Hawthorn’s findings and conclusions are correct.

         It is, therefore, ORDERED that the report and recommendation of the magistrate judge

  (Doc. No. 74) is ADOPTED, Psara’s “Opposed Motion to Confirm Arbitration Award” (Doc. No.

  57) is GRANTED, Advantage Defendants’ “Motion to Dismiss and Alternate Motion to Hold



                                                  2
Case 1:18-cv-00178-MAC-ZJH Document 79 Filed 08/06/20 Page 3 of 3 PageID #: 2044



  Plaintiff in Contempt” (Doc. No. 53) is DENIED, Psara’s “Opposed Motion to Strike” (Doc. No.

  63) is DENIED, and Advantage Defendants’ “Opposed Motion to Deem Their Notice Regarding

  Arbitral Award as Timely” (Doc. No. 68) is GRANTED.

          It is further ORDERED that this case is STAYED pending arbitration between Psara and

  Geden and/or Space Shipping. It is ORDERED that Psara shall file a status update with the court

  regarding their arbitration with Geden and/or Space Shipping every ninety (90) days. The court

  will consider Advantage Defendants’ Motion to Reduce Security (Doc. No. 73) notwithstanding

  this order to stay.


          SIGNED at Beaumont, Texas, this 6th day of August, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                3
